USCA11 Case: 21-10404     Date Filed: 01/07/2022       Page: 1 of 17




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-10404
                   Non-Argument Calendar
                  ____________________

JASPAL SINGH,
                                                         Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A216-176-588
                   ____________________
USCA11 Case: 21-10404          Date Filed: 01/07/2022        Page: 2 of 17




2                        Opinion of the Court                    21-10404


Before WILSON, JORDAN, and ROSENBAUM, Circuit Judges.
PER CURIAM:
        Jaspal Singh, proceeding pro se, seeks review of an order of
the Board of Immigration Appeals affirming an immigration
judge’s denial of his application for asylum, withholding of re-
moval, and relief under the United Nations Convention Against
Torture and Other Cruel, Inhuman, or Degrading Treatment or
Punishment. Mr. Singh contends that the BIA erred in affirming
the IJ’s adverse credibility determination. He also claims that the
BIA erred in affirming the IJ’s decision that he failed to provide
sufficient evidence to rehabilitate his allegedly inconsistent testi-
mony. Finally, he asserts that the BIA failed to consider his evi-
dence to support his claims for withholding of removal and CAT.
After review of the record and the applicable law, we deny the pe-
tition. 1
                                     I
       Mr. Singh, a native and citizen of India, entered the United
States without valid documentation on or about December 13,
2017. In January 2018, the Department of Homeland Security
served him with a notice to appear, charging that he was remova-
ble under INA § 212(a)(7)(A)(i)(I), 8 U.S.C. § 1182(a)(7)(A)(i)(I), for
being an immigrant without valid documentation at the time of

1We assume the parties’ familiarity with the record and set out only what is
necessary to explain our decision.
USCA11 Case: 21-10404       Date Filed: 01/07/2022    Page: 3 of 17




21-10404               Opinion of the Court                       3

application for admission, and under INA § 212(a)(6)(A)(i), 8
U.S.C. § 1182(a)(6)(A)(i), for being “an alien present in the United
States without…admi[ssion] or parole[]. Mr. Singh admitted to
the allegations in the NTA and conceded removability as charged.
      Mr. Singh subsequently filed for asylum and withholding of
removal under the INA. See 8 U.S.C. §§ 1158, 1231(b)(3). He also
requested relief under the Convention Against Torture. See 8
C.F.R. § 208.16(c).
                                 A
       In his Form I-589, Mr. Singh, who identifies as Sikh, ex-
plained that he “had to leave India to save [his] life from the pro-
Hindu political party, Bhartiya Janta Party (BJP),” because of his
“association with the Shiromani Akali Dal Mann party (SADM),”
which advocated for a separate state for Sikhs. According to Mr.
Singh, this religious and political tension resulted in violence. He
alleged that members of the BJP threatened and beat him on two
separate occasions because of his affiliation with the SADM party.
       The first attack occurred on June 2, 2017, on his way home
from a SADM party meeting. Members of the BJP assaulted him
with hockey sticks until his screams summoned bystanders who
came to his aid. Mr. Singh recalled hearing his attackers say “long
live BJP” as they left him on the ground. He then went to the
hospital to treat his injuries. The day after this attack, Mr. Singh
went with his uncle to the police station to report the attack, but
USCA11 Case: 21-10404          Date Filed: 01/07/2022       Page: 4 of 17




4                        Opinion of the Court                    21-10404

the only action he claims they took was to threaten him with jail
for reporting a “false case.”
       The second attack occurred on September 20, 2017, in the
village of Kangan, where the SADM party had organized an eye
check-up camp for its members. On his way home, Mr. Singh en-
countered members of the BJP who were allegedly not pleased
that Mr. Singh continued to work for the SADM party despite
their threats. Again, they beat Mr. Singh, causing him to bleed
from his mouth. Mr. Singh claims one of his attackers then told
another attacker to grab a knife so they could kill him and make it
look like a suicide. Luckily, SADM party members arrived on the
scene before the alleged plan (and Mr. Singh) could be executed.
BJP members fled, but not before warning Mr. Singh that “they
would not sp[a]re [him] next time.” Mr. Singh did not report this
incident to police because he claims he was afraid given his last
encounter with them. He did, however, go to the doctor to treat
his injuries.
       In support of his application, Mr. Singh submitted three af-
fidavits and two medical reports. 2
       His wife, Narinder Kaur, provided the first affidavit. She
confirmed that Mr. Singh had been a member of the SADM party
since October of 2016. Narinder also corroborated Mr. Singh’s ac-


2 Some of the individuals who provided affidavits in support of Mr. Singh’s
claims have the same last names. To avoid confusion, we will refer to these
individuals by their first names.
USCA11 Case: 21-10404       Date Filed: 01/07/2022    Page: 5 of 17




21-10404               Opinion of the Court                       5

counts of the two attacks. She claimed that BJP members first at-
tacked her husband with hockey sticks outside his shop on June 2,
2017. Bystanders who heard Mr. Singh’s screams came to his aid,
including their neighbor, Sukhwinder Singh. Her husband and his
uncle then went to the police to report the attack, but the police
threatened to “frame him” for filing a “false case.”
       The details in her affidavit were also consistent in describ-
ing the second attack. She said six BJP members attacked Mr.
Singh on September 20, 2017, as he was returning home from a
SADM event in Kangan. Those BJP members beat him so badly
that they caused him to bleed from his mouth. One of the assail-
ants told another to get a knife but they were run off by SADM
members who came to her husband’s aid. As they fled, BJP mem-
bers warned Mr. Singh that they would not “spare him next
time.” Mr. Singh went to the hospital to receive treatment for his
injuries. A.R. 213–14.
       In addition to offering details that matched Mr. Singh’s ac-
counts of the two attacks and the tension between the SADM par-
ty and the BJP, Narinder noted that her husband was “targeted
due to his political opinion and membership” in the SADM party,
and that she “deeply fear[ed] he will be killed upon a forced return
to India.” A.R. 215. Even after Mr. Singh fled to the United States,
Narinder recalls that the BJP and the police came to her home on
July 18, 2018 and threatened to kill Mr. Singh if and when they
found him.
USCA11 Case: 21-10404       Date Filed: 01/07/2022     Page: 6 of 17




6                      Opinion of the Court                21-10404

       The second affidavit was offered by Jaswinder Kaur, a vil-
lage leader from Mr. Singh’s and Narinder’s village. She too re-
counted the attacks perpetrated by the BJP on Mr. Singh with de-
tailed accuracy. Jaswinder corroborated the dates, nature, and af-
termath of both attacks. Jaswinder also confirmed that members
of the BJP went to find Mr. Singh at his home and threatened his
wife.
       The third affidavit came from Mr. Singh’s neighbor, Su-
khwinder Singh. Sukhwinder confirmed many of the same details
that Jaswinder and Narinder provided in their affidavits about Mr.
Singh’s affiliation with the SADM party and his violent encoun-
ters with the BJP. Of note, Sukhwinder recounted how upon
hearing cries for help, he came to Mr. Singh’s aid during the first
attack and personally witnessed members of the BJP retreat from
the scene.
       In addition to these three consistent and detailed affidavits,
Mr. Singh submitted two medical reports. The first was dated July
12, 2018, that confirmed he received treatment on June 2, 2017,
the day of the first attack by BJP members. Mr. Singh submitted a
separate medical report, dated the same day, which confirmed he
received treatment on September 20, 2017. Notably, this second
report included details regarding Mr. Singh’s injuries: “He was
bleeding from his mouth and had bruises on his body parts.”
       Mr. Singh also presented additional evidence to support his
claim for asylum including a statement from a district president of
the SADM party noting Mr. Singh’s active political participation
USCA11 Case: 21-10404       Date Filed: 01/07/2022    Page: 7 of 17




21-10404               Opinion of the Court                       7

and the party’s tension with the BJP. He also provided 2017 and
2018 reports from the Human Rights Watch, which documented
vigilante violence often perpetrated by the BJP against religious
minorities like the SADM party.
                                 B
        At his merits hearing, Mr. Singh testified to many of the
same facts provided in the various sworn statements. He ex-
plained that he genuinely feared for his life due to his affiliation
with the SADM party and his prior violent encounters with the
BJP. His testimony regarding the two specific attacks detailed in
the various affidavits was consistent: he noted the same date of
the attacks, the same methods used by the BJP members to carry
it out, and his actions following these encounters including his at-
tempt to report the first attack to the police and his visits to the
hospital after both beatings.
       But Mr. Singh also testified about matters beyond his
membership in the SADM party and his interactions with the BJP.
Mr. Singh stated that his highest level of education in India was
twelfth grade. Additionally, he testified that in September of 2013,
he applied unsuccessfully for a work visa to come to the United
States. He explained that at the time, he was working with a
company and had applied to come to the United States through
that company. The government then introduced Mr. Singh’s visa
application from 2013 as impeachment evidence. Mr. Singh’s visa
application stated that Singh had attended Guru Nanak Engineer-
ing College from June 2003 to April 2007, and listed his course of
USCA11 Case: 21-10404       Date Filed: 01/07/2022   Page: 8 of 17




8                     Opinion of the Court                21-10404

study as “Bachelor of Technology [in] Computer Science.” The
application also stated that he was employed by a company called
Global Telelogic, which was paying for him to enter the United
States to attend a business conference. The form also indicated
that no one assisted Mr. Singh in preparing the application.
       When asked why the highest level of education he received
differed between his work visa application (which stated that he
studied computer science at a college) and his Form I-589 (which
stated that his highest level of education was twelfth grade), Mr.
Singh explained that he had completed some coursework towards
his bachelor’s degree but never finished, and therefore he only in-
cluded his completed education in his Form I-589. He also stated
that the visa application was filled out through or by his company.
       But there was a bit of confusion about the name of that
company and Mr. Singh’s work history more generally. When
asked why his job in his visa application (which stated that he
worked at Global Telelogic in 2013) was inconsistent with his job
history in his Form I-589 (which stated that he worked as a farm
hand in 2013), Mr. Singh explained that he worked as a seasonal
farm hand and then would work at the company. Then, when
Mr. Singh was asked about his work in computer science, he re-
sponded that he used to work at a company called “Wipe.” The
government pointed out that the visa application said his employ-
er was called Global Telelogic, to which he responded, “Yes, that
was the name of the company.” When asked about the absence of
Global Telelogic from his work history in his Form I-589 applica-
USCA11 Case: 21-10404       Date Filed: 01/07/2022    Page: 9 of 17




21-10404               Opinion of the Court                       9

tion, Mr. Singh testified that he did not include it in the applica-
tion or mention it in his earlier testimony because he only worked
there for about a year and forgot.
       Mr. Singh said that he stopped working for Global Telelo-
gic in 2014, when he opened his shop. He stated that his visa ap-
plication was prepared by the company, and that he told them he
was studying for a bachelor’s degree but not that he had obtained
one. When the IJ asked how he could have still been working to-
ward the degree in 2013 when the visa application stated he had
attended college from 2003 to 2007, Mr. Singh responded, “I had
told my company that and afterwards they are the ones who cre-
ated the documents.” After being pressed by the IJ, Mr. Singh
tried to clarify that he was not working toward his degree in 2013,
and instead was exclusively working as a salesperson for Global
Telelogic.
                                 C
        The IJ issued an oral decision denying Mr. Singh’s claims
and ordering him removed to India. The IJ made an adverse cred-
ibility finding against Mr. Singh. The IJ cited inconsistencies in
Mr. Singh’s employment and education history from his testimo-
ny, Form I-589 application, and visa application in making the
credibility determination.
       The IJ gave very little weight to Mr. Singh’s corroborating
evidence. According to the IJ, most of the information contained
in the three affidavits was a secondhand recounting of Mr. Singh’s
USCA11 Case: 21-10404      Date Filed: 01/07/2022     Page: 10 of 17




10                     Opinion of the Court               21-10404

statements. Specifically, the IJ found the statements of Narinder
Kaur (Mr. Singh’s wife) regarding the BJP and police threatening
her in July 2018 to be implausible because it “defie[d] logic that a
government who is seeking out to harm [Mr. Singh] and who also
has access to the whereabouts of all of its citizens through a cen-
tral identification system would wait ten months after [Mr. Singh]
was last attacked and eight months after he left India to inquire
about his whereabouts.” A.R. at 48. The IJ also gave little weight
to Sukhwinder’s affidavit, because it failed to establish what he
actually witnessed about the first attack and its aftermath. The IJ
also discounted Mr. Singh’s medical documentation because it
was not made contemporaneously with either attack.
       Because the IJ did not find Mr. Singh to be credible and
found his corroborating evidence insufficient to meet his burden
of proof, the IJ denied Singh’s applications for asylum, withhold-
ing of removal, and CAT relief. Alternatively, the IJ held that even
if Mr. Singh were credible, he would not have met his burden for
asylum, withholding of removal, or CAT relief because Mr. Singh
failed to show a causal nexus between the harm he suffered and
his involvement with the SADM party.
        Mr. Singh filed a notice of appeal to the BIA, arguing that
his testimony and supporting evidence established that he had suf-
fered past persecution and had a well-founded fear of future per-
secution, and that he would more likely than not be tortured if
removed to India. He further argued that the inconsistencies not-
ed by the IJ were not material to his claims for relief and that he
USCA11 Case: 21-10404           Date Filed: 01/07/2022         Page: 11 of 17




21-10404                   Opinion of the Court                              11

had provided detailed and consistent testimony in support of his
claims.
       The BIA dismissed Mr. Singh’s appeal concluding that the
IJ’s adverse credibility finding was not clearly erroneous and was
based on specific, cogent reasons, including inconsistencies in Mr.
Singh’s testimony compared to other evidence in the record. The
BIA also agreed with the IJ that Mr. Singh’s corroborating evi-
dence failed to sufficiently rehabilitate his testimony or inde-
pendently satisfy his burden of proof. Accordingly, the BIA held
that Mr. Singh did not show he was eligible for asylum, withhold-
ing of removal, or CAT relief.
       Mr. Singh subsequently petitioned for review of the BIA’s
decision.
                                       II
        We review only the decision of the BIA, “except to the ex-
tent the BIA expressly adopts the IJ’s opinion.” Lopez v. U.S.
Att’y. Gen., 504 F.3d 1341, 1344 (11th Cir. 2007). Generally speak-
ing, issues not reached by the BIA are not properly before us. See
Gonzalez v. U.S. Att’y Gen., 820 F.3d 399, 403 (11th Cir. 2016). 3


3 Mr. Singh challenges the IJ’s determination that there was no causal nexus
between the violence Mr. Singh suffered at the hands of the BJP and his polit-
ical affiliation with the SADM party. The BIA did not address this finding in
its decision and based its affirmance of the IJ’s decision solely on the adverse
credibility determination and the lack of rehabilitative or independent cor-
roborating evidence to satisfy the requisite burdens of proof for Mr. Singh’s
USCA11 Case: 21-10404        Date Filed: 01/07/2022     Page: 12 of 17




12                      Opinion of the Court                 21-10404

       Factual determinations, which include credibility determi-
nations, are reviewed under the substantial evidence test. See
Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1254–55 (11th Cir. 2006).
Under this highly deferential standard, we must affirm the BIA’s
decision if it is supported by reasonable, substantial, and probative
evidence on the record considered as a whole. See I.N.S. v. Elias-
Zacarias, 502 U.S. 478, 481 (1992). The substantial evidence test
requires us to “review the record evidence in the light most fa-
vorable to the agency’s decision and draw all reasonable infer-
ences in favor of that decision.” Ruiz, 440 F.3d at 1255 (quotation
marks and citation omitted). Accordingly, a finding of fact will be
reversed only when the record “compels” it, and not merely be-
cause the record may support a contrary conclusion. See id. (quo-
tation omitted).
                                  III
        Mr. Singh contends that the BIA erred when it affirmed the
IJ’s adverse credibility determination. Specifically, he argues that
the alleged inconsistencies in his work visa, Form I-589, and tes-
timony regarding his education and work history were not mate-
rial to his claim, and that the IJ failed to give his corroborating ev-
idence enough weight before determining that it did not rehabili-
tate his testimony. Mr. Singh also claims that BIA erred in deny-
ing his application for withholding of removal and CAT.


asylum, withholding of removal, and CAT claims. Because the BIA did not
address the nexus issue, it is not properly before us.
USCA11 Case: 21-10404       Date Filed: 01/07/2022     Page: 13 of 17




21-10404               Opinion of the Court                        13

                                  A
       An IJ may base a credibility finding on the totality of the
circumstances, including: (1) the demeanor, candor, or respon-
siveness of the applicant; (2) the inherent plausibility of the appli-
cant’s account; (3) the consistency between the applicant’s written
and oral statements; (4) the internal consistency of each state-
ment; and (5) the consistency of the statements with other record
evidence, including State Department reports. See INA §
208(b)(1)(B)(iii), 8 U.S.C. § 1158(b)(1)(B)(iii). An adverse credibil-
ity determination may be based on inaccuracies, inconsistences,
and falsehoods, “without regard to whether [they] go[ ] to the
heart of the applicant's claim.” Id. (emphasis added).
       The BIA did not find the IJ’s adverse credibility determina-
tion to be clearly erroneous, noting that the IJ based the finding
on “specific and cogent reasons.” Chen v. U.S. Att’y. Gen., 463
F.3d 1228, 1231 (11th Cir. 2006). The IJ placed particular im-
portance on the inconsistencies between Mr. Singh’s 2013 visa
application, his From I-589, and his testimony regarding his edu-
cation and work history. “For example, the [IJ] noted that alt-
hough the respondent’s asylum application indicates that the
highest level he attended in school [was] the [twelfth] grade, a
non-immigrant visa application submitted by the respondent in
2013 indicates that he attended college to obtain his bachelor of
technology in computer science between 2003 and 2007.” BIA
Decision at 1. When the IJ subsequently asked Mr. Singh to clarify
this inconsistency, Mr. Singh explained that he never finished col-
USCA11 Case: 21-10404       Date Filed: 01/07/2022     Page: 14 of 17




14                     Opinion of the Court                 21-10404

lege and thus only included his highest, completed level of educa-
tion in his I-589. The IJ found this explanation “unpersuasive” be-
cause the asylum application “was open-ended and allowed for
[Mr. Singh] to include attendance at schools, not just completed
course study. Id. The BIA noted that the reasons the IJ provided
for this conclusion were specific and cogent. Although we disa-
gree with the IJ’s credibility finding, we similarly find no error
that compels reversal.
       The IJ was equally unpersuaded by Mr. Singh’s explana-
tions regarding the inconsistencies in his work history. When Mr.
Singh corrected himself about the proper name of the company
he worked for in 2013 when he applied for his work visa, he ex-
plained that he had only worked there for a short period of time,
which is why he didn’t include it in his in his asylum application.
He also said that the company helped him complete the visa ap-
plication on his behalf. The IJ found these explanations to be un-
persuasive and the BIA found no error in that conclusion. Neither
do we.
        Mr. Singh argues that these inconsistencies were not mate-
rial to his claims and did not, considering the totality of the cir-
cumstances, show that his testimony was not truthful. But an IJ
can base an adverse credibility determination on any inconsisten-
cy, regardless of whether or not it goes to the “heart” of the
claim. See INA § 208(b)(1)(B)(iii), 8 U.S.C. § 1158(b)(1)(B)(iii). See
also Chen, 463 F.3d at 1233 (rejecting respondent’s claim that the
inconsistencies and discrepancies noted by the IJ were “trivial”
USCA11 Case: 21-10404       Date Filed: 01/07/2022    Page: 15 of 17




21-10404               Opinion of the Court                       15

and “irrelevant to the dispositive issues”). The BIA therefore re-
jected Mr. Singh’s contention that the inconsistencies were imma-
terial to his claim and found that the “existence of the inconsist-
encies between two official United States Government docu-
ments submitted by [Mr. Singh] raise[d] significant questions”
about his credibility. BIA Decision at 2. Though Mr. Singh was
consistent regarding his violent encounters with the BJP, the law
does not limit our inquiry to inconsistencies central to his claims.
                                 B
       “Of course, an adverse credibility determination does not
alleviate the IJ's duty to consider other evidence produced by an
asylum applicant.” Forgue v. U.S. Att’y. Gen., 401 F.3d 1282, 1287
(11th Cir. 2005). However, once an adverse credibility determina-
tion has been made, “the burden is on the applicant alien to show
that the IJ's credibility decision was not supported by specific, co-
gent reasons or was not based on substantial evidence.” Id. See
also D–Muhumed v. U.S. Att'y Gen., 388 F.3d 814, 819 (11th Cir.
2004) (“The IJ provided cogent reasons for his credibility determi-
nation and those reasons are supported by substantial evidence in
the record much like any factual determination.”) (internal quota-
tion marks and citation omitted).
       The BIA noted that the IJ “properly gave limited weight” to
Mr. Singh’s corroborating evidence. BIA Decision at 2. Particular-
ly, the BIA underscored the IJ’s determination that the three affi-
davits submitted by Mr. Singh were not based on personal
knowledge and that the medical documentation offered to bolster
USCA11 Case: 21-10404       Date Filed: 01/07/2022     Page: 16 of 17




16                     Opinion of the Court                 21-10404

his claims were not created contemporaneously with the treat-
ment he received. The BIA did not find that the IJ erred in deter-
mining that Mr. Singh’s corroborating evidence did not rehabili-
tate his testimony. See Yang v. U.S. Att’y. Gen., 418 F.3d 1198,
1201 (11th Cir. 2005) (“[T]he IJ's administrative findings of fact are
conclusive unless a reasonable factfinder would be compelled to
conclude to the contrary.”).
       Again, our view of the evidence differs from that of the IJ.
For example, the IJ seemed to have a preconceived timeline for
when violent attacks can realistically occur and thought it “de-
fie[d] logic” that the BJP would come looking for Mr. Singh
months after they last attacked him, even though they allowed
months to pass between the two documented beatings. See A.R.
at 48. Nevertheless, given the highly deferential standard that ap-
plies, we do not find that the record compels reversal of the IJ’s
factual findings with respect to the insufficiency of Mr. Singh’s
corroborating evidence in the face of an adverse credibility de-
termination.
                                  C
        To succeed in his claim for withholding of removal under
the INA, Mr. Singh must show that his “life or freedom would be
threatened in that country because of the alien's race, religion, na-
tionality, membership in a particular social group, or political
opinion.” See INA § 241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A). “The
burden of proof for withholding of removal, however, is “more
likely than not,” and, thus, is “more stringent” than the standard
USCA11 Case: 21-10404       Date Filed: 01/07/2022     Page: 17 of 17




21-10404               Opinion of the Court                        17

for asylum relief.” Ruiz, 440 F.3d at 1257 (quoting Sepulveda v.
U.S. Att’y. Gen., 401 F.3d, 1226, 1232 (11th Cir. 2005)). “[I]f an ap-
plicant is unable to meet the well-founded fear standard for asy-
lum, he is generally precluded from qualifying for…withholding
of deportation.” Mazariegos v. U.S. Att'y Gen., 241 F.3d 1320,
1324 (11th Cir. 2001) (quotation marks and citation omitted).
       An applicant seeking CAT relief must establish “that it is
more likely than not that he or she would be tortured if removed
to the proposed country of removal.” 8 C.F.R. § 1208.16(c)(2). An
applicant who is unable to meet the well-founded fear standard
for asylum is generally precluded from qualifying for CAT relief.
See Forgue, 401 F.3d at 1288 n.4.
      Given that Mr. Singh did not satisfy his burden of proof for
asylum, “it necessarily follows that he has not satisfied the burden
of proof for withholding of removal or protection under the Con-
vention against Torture.” BIA Decision at 3. There is thus no basis
to reverse the IJ’s determination that Mr. Singh is not entitled to
withholding of removal or relief under CAT.
                                 IV
        The IJ’s credibility determination is supported by substan-
tial evidence, and this record does not compel us to reverse. Be-
cause Mr. Singh has not met his burden for any of the forms of
relief he seeks, we deny his petition.
      PETITION DENIED.